UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21890 Keystone Mutual Funds (Exact name of registrant as specified in charter) 7101 West 78th Street, Suite 201, Bloomington, MN 55439 (Address of principal executive offices) (Zip code) Andrew Wyatt Cornerstone Capital Management, Inc. 7101 West 78th Street, Suite 201 Bloomington, MN 55439 (Name and address of agent for service) (952) 224-7071 Registrant's telephone number, including area code Date of fiscal year end: 6/30/07 Date of reporting period:6/30/07 Item 1. Report to Stockholders. August 9, 2007 Dear Shareholders, It is with great pleasure that we present the first annual report for the Keystone Large Cap Growth Fund. We invite youto takea few minutes to review the results of the fiscal year ended June 30, 2007. This report includes comparative performance graphs and tables, portfolio commentaries, complete listings of portfolio holdings, and additional fund in formation. We hope you will find this helpful in monitoring your investment portfolio. Also, through our website, Keystonefunds.com, we provide a quarterly performance fact sheet, the economic outlook as viewed by our senior investment officers, and other information about fund investments and portfolio strategy. Please contact your financial professionalif you have questions about the Keystone Large Cap Growth Fund or contact us at 952-229-8100. We appreciate your investment with Keystone Funds and look forward to serving your financial needs in the future. Sincerely, Andrew S.Wyatt Thomas G. Kamp Chairman of the Board Chief in vestment Officer 1 Keystone Large Cap Growth Fund Investment objective: long-term growth of capital How did the Fund perform for the fiscal year ended June 30, 2007? The Keystone Large Cap Growth Fund Class A shares returned 22.16% (without taking the sales charge into account) since the fund inception on August 7, 2006 through June 30, 2007. The Fund outperformed its benchmark, the Russell1000 Growth Index, which returned 21.65% for the same period. What were the general economic and market conditions during the fiscal year? Although economic growth slowed in the third quarter of 2006, the overall pace of real activity was strong in the face of near record inflation adjusted prices of crude oil and a sharp decline in home construction. The overall economy, after having slowed to a growth rate of 0.6 percent in the first three months of 2007, grew at an annual rate of 3.4 percent in the April- June period, which averages to a 2 percent growth rate for the first half of the year. Core consumerinflation increased0.1 percent for the fourth consecutive month in June, pushing the yearly gain down to 1.9 percent in the past year, the lowest inflation since 2004, and just within the Federal Reserve’s unofficial comfort zone.The last Fed rate increase was June 29, 2006, the Fed first paused on August 6, 2006 and overnight rates have remained unchanged since then.The financial markets have been volatile in recent months, credit conditions became tighter for some households and businesses, and the housing correction seems ongoing. Despite the economic slowdown, corporate profits continued to generate solid growth and only in March began to dip below a double digit growth rate. The consensus outlook (per the Institutional Brokers’ Estimate System) is for S&P500 operating profit growth to slow to 4.4% in the September quarter before beginning to reaccelerate. What worked for the Fund and why? An overweight in Information Technology, one of the best performing sectors in the market during the fiscal period, was the most significant positive contributor to our performance.Within the sector our stock selection was also quite successful. Standouts in this category included MEMC Electronic Materials Inc.,Adobe Systems Inc.,Apple Inc.,Autodesk Inc., Corning Inc., Cisco Systems Inc., and SanDisk Corp.The Fund’s holdings in the Financial sector also contributed to our outperformance with particularly strong contributions from Nymex Holdings Inc. and Endurance Specialty Holdings Ltd. 2 What did not work for the Fund and why? The Fund underperformed the benchmark in the Healthcare and Consumer Discretionary sectors. Within the health care sector, an overweight positioinn United Health Group proved detrimental, along with positions in Genentech Inc., Novartis AG, and Osiris Therapeutics Inc. In the Consumer Discretionary sector, Starbucks Corp. and LasVegas Sands negatively contributed to performance. What strategic moves were made by the Fund and why? During the last quarter, we traded more activelythan istypical due to heightened levels of market volatility and some fresh ideas that reached attractive entry points. Some of the names we exited included: Best Buy, Starbucks,Wal-Mart, Danaher, EBay,Amgen, and Sallie Mae. Some of the new names included: IntercontinentalExchange Inc., Expeditors International, Kohl’s Corp., Coach Inc., Diageo plc., Celgene, Covance and Fastenal. In our stock selection, we continue to look for companies exhibiting accelerating revenue growth, expanding margins, and attractive valuations. Must be preceeded or accompanied by a prospectus. The Russell 1000 Growth Index is an unmanaged index that measures the performance of those Russell1000 companies with higher price -to-book ratios and higher forecasted growth values.The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Mutual fund investing involves risk; principal loss is possible. Past performance is no guarantee of future performance.The Fund concentrates its investments in a limited number of companies, andan Investment in the Fund is therefore subject to greater risk and volatility than investments in a more diversified portfolio. Growth investing does not guarantee a profit or eliminate risk.The stocks of these companies can have relatively high valuations. Because of these high valuations, ainInvestmentn a growth stock can be more risky than ainInvestmentn a company with more modest growth expectations.The Fund may also purchase foreign securities or use derivatives, which involve additional risks. Please referto theprospectus for further information concerning the risks of investing in the Fund. Sector holdings and Fund holdings are subject to change at any time and are not recommendations to buy or sell any security. Please refer to pages 8 and 9 for a complete listing of Fund holdings. Distributed by Quasar Distributors, LLC (8/07) 3 Keystone Large Cap Growth Fund – Class A Growth of a $10,000 Investment Average Annual Returns June 30, 2007 Since Inception 1 Years 5 Year Inception Date Class A (without sales load n/a n/a n/a 8/7/06 Class A (with sales load n/a n/a n/a 8/7/06 Class C (without sales load) n/a n/a n/a 8/7/06 Class C (with sales load) n/a n/a n/a 8/7/06 Russell 1000 Growth Index n/a n/a n/a 8/7/06 Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuateso thatan investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data currentto themost recent quarter end may be obtained by calling (866) 596-3863 or visiting www.keystonefunds.com. At various times, the Fund’s Adviser waived its management fees and/or reimbursed Fund expenses.Had the adviser not done so, the Fund’s total return would have been lower. Class A performance has been shown to reflect the maximum sales charge of 4.25%.Class C performances would reflect the maximum contingent sales charge (CDSC) of 1.00%, terminating on the anniversary date of your purchase of shares. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of the Fund shares. 4 Ticker Symbols June 30, 2007 Net Asset Value per share Equity A Equity C KLGAX KLGCX $30.30 $30.12 Top 10 Holdings June 30, 2007 Rank Ticker Security Name Percentage of Net Assets 1 UHN United Health Group, Inc. 4.75% 2 GLW Corning, Inc. 4.20% 3 LVS Las Vegas Sands Corp. 3.80% 4 QCOM Qualcomm, Inc. 3.42% 5 CSCO Cisco Systems, Inc. 3.26% 6 DNA Genetech, Inc. 3.16% 7 TEVA Teva Pharmaceutical Industries Ltd. ADR 3.13% 8 WU The Western Union Company 3.09% 9 AAPL Apple Computers, Inc. 3.07% 10 SNDK SanDisk Corp. 2.88% 5 Expense Example As a shareholder of the Fund, you incurtwo typesof costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on ainnvestment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2007 to June 30, 2007. Actual Expenses For each class, the first line of the table below provides information about actual account values and actual expenses.You may use the in formation in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expense you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown inthe table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table for each class is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. Expense Examples Expenses Paid Beginning Account Ending Account During Period1 Annualized Value (1/1/2007) Value (6/30/2007) (1/1/2 007 to 6/30/2007) Expense Ratio Class A Actual $1,000.00 $1,0 81.80 $8.64 1.50% Class A Hypothetical (5% return before expenses) $1,000.00 $1,019.87 $8.38 1.50% Class C Actual $1,000.00 $1,078.00 $12.65 2.20% Class C Hypothetical (5% return before expenses) $1,000.00 $1,015.50 $12.27 2.20% 1 Expenses are equalto theFund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent half- year /365 days ( to reflectthe one- half year period) . 6 7 Keystone Mutual Funds Schedule of Investments Keystone Large Cap Growth Fund June 30, 2007 Security Description Shares Value COMMON STOCKS – 98.3% Consumer Merchandising – 14.1% CarMax, Inc.* 19,156 488,478 Coach Inc.* 10,020 474,848 Dick’s Sporting Goods Inc.* 17,018 989,937 The Walt Disney Company 44,884 1,532,340 J.C. Penney Company, Inc. 17,804 1,288,654 Kohl’s Corporation* 10,395 738,357 Las Vegas Sands Corp.* 27,360 3,131,827 Nordstorm Inc. 10,395 1,398,643 Target Corporation 25,259 1,606,473 11,649,557 Consumer Staples – 4.7% Colgate-Palmolive Company 35,651 2,311,968 Diageo plc ADR 4,686 390,391 Procter & Gamble Company 19,105 1,169,035 3,871,394 Energy – 4.8% Apache Corp. 21,162 1,726,608 Sunoco, Inc. 28,288 2,253,988 3,980,596 Financial Institutions – 7.4% Endurance Specialty Holdings Ltd.^ 47,441 1,899,538 First Marblehead Corporation 14,857 574,075 Goldman Sachs Group, Inc. 3,620 784,635 IntercontinentalExchange, Inc.* 4,160 615,056 Nothern Trust Corporation 17,217 1,106,020 UBS AG^ 18,388 1,103,464 6,082,788 Health Care Products – 11.0% Celgene Corporation* 13,936 798,951 Covance Inc.* 12,120 830,947 Genetech, Inc.* 34,450 2,606,487 Gilead Sciences Inc.* 58,915 2,284,135 Teva Pharmaceuticals Industries Ltd. ADR 62,466 2,576,723 9,097,243 Health Care Services – 4.8% United Health Group Inc. 76,590 3,916,813 Health Care Technology – 2.1% Medtronic, Inc. 33,295 1,726,679 The accompanying Notes to Financial Statements arean integralpart of these statements. 8 Security Description Shares Value Industrials – 15.4% 3M Co. 24,374 2,115,420 The Boeing Company 21,545 2,071,767 Caterpillar, Inc. 10,099 790,752 Deere & Co. 10,421 1,258,232 Expeditors International of Washington, Inc. 19,552 807,498 Fastenal Company 47,044 1,969,262 General Electric Company 24,827 950,378 Joy Global Inc. 8,571 499,947 Textroinnc. 20,189 2,223,011 12,686,267 Materials – 2.0% Archer Daniels Midland Company 50,244 1,662,574 Technology Services – 20.4% Apple Computer, Inc.* 20,698 2,525,984 Corning, Inc.* 135,512 3,462,332 Google, Inc.* 3,681 1,926,562 JDS Uniphase Corporation* 89,192 1,197,849 MEMC Electronic Materials, Inc.* 37,830 2,312,170 Qualcomm, Inc. 64,985 2,819,699 The Western Union Company 122,344 2,548,426 16,793,022 Technology Software – 11.6% Adobe Systems, Inc.* 15,594 626,099 Audodesk, Inc.* 8,610 405,359 Cisco Systems, Inc.* 96,460 2,686,411 Intel Corporation 99,551 2,365,332 Oracle Corporation 53,334 1,051,213 SanDisk Corp.* 48,566 2,376,820 9,511,234 TOTAL COMMON STOCKS (Cost $78,157,228) 80,978,167 SHORT TERM INVESTMENTS – 2.8% AIM STIT-STIC Prime Portfolio 2,319,477 2,319,477 TOTAL SHORT TERM INVESTMENTS (Cost $2,319,477) 2,319,477 Total Investments (Cost $80,476,705) – 101.1% 83,297,644 Liabilities in Excess of Other Assets – (1.1)% (895,062) TOTAL NET ASSETS – 100.0% $ 82,402,582 ADR American Depository Receipt * Non-income Producing Security ^ Foreign issued Security, denominated in US Dollars The accompanying Notes to Financial Statements are an integralpart of these statements. 9 Keystone Mutual Funds Statement of Assets & Liabilities Keystone Large Cap Growth Fund June 30,2007 ASSETS Investments, at cost $80,476,705 Investments, at value $83,297,644 Receivable from investments sold 3,603,816 Dividend receivable 45,452 Interest receivable 12,330 Receivable for Fund shares sold 353,234 Other assets 53,368 Total Assets 87,365,844 LIABILITIES Payable for investments purchased 4,856,529 Payable for Fund shares redeemed 312 Investment advisory fees payable 7,505 Administration fee payable 8,217 Rule 12 b-1 fees payable 40,049 Accrued expenses and other liabilities 50,650 Total Liabilities 4,963,262 Net Assets $82,402,582 NET ASSETS CONSIST OF: Paid in capital $75,686,276 Accumulated net realized gain 3,895,367 Net unrealized appreciation on investments 2,820,939 Net Assets $82,402,582 CLASS ASHARES (unlimited shares authorized) Net assets $82,240,151 Shares issued and outstanding 2,714,337 Net asset value, redemption price and minimum offering price per share $30.30 Maximum offering price per share ($30.3 0/0.9575) $31.64 CLASS CSHARES (unlimited shares authorized) Net assets $162,431 Shares issued and outstanding 5,392 Net asset value, redemption price and offering price per share $30.12 The accompanying Notes to Financial Statements arean integralpart of these statements. 10 Keystone Mutual Funds Statement of Operations Keystone Large Cap Growth Fund For the Period Ended June 30, 2007(1) INVESTMENT INCOME Dividend income (net of taxes withheld of $16,597) $330,560 Interest income 40,058 Total Investment Income 370,618 EXPENSES Investment advisory fees (Note 3) 274,806 Legal fees 230,149 Administration fees 46,617 Transfer agent fees and expenses 43,146 Portfolio accounting fees 41,279 Printing and postage expenses 32,998 Registration fees 32,986 Audit and taxfees 28,002 Insurance Fees 27,769 Custody fees 16,438 Trustees’ fees and expenses 15,007 12b-1 fees - Class A 117,652 12b-1 fees - Class C 407 Other 2,869 Total Expenses 910,125 Less waivers and reimbursements by adviser (320,992) Net Expenses 589,133 Net Investment Loss (218,515) REALIZED AND UNREALIZED GAIN OINNVESTMENTS Net realized gain on investments 4,454,244 Net change in unrealized appreciation on investments 2,820,939 Net Realized and Unrealized Gain on investments 7,275,183 Change inNet Assets Resulting from Operations $7,056,668 (1) Reflects operationsforthe period from August 7, 2006 (commencement of operations) toJune 30, 2007. The accompanying Notes to Financial Statements are an integralpart of these statements. 11 Keystone Mutual Funds Statement of Changes in Net Assets Keystone Large Cap Growth Fund For the Period Ended June 30, 2007(1) OPERATIONS Net investment loss $ (218,515 ) Net realized gain on investments 4,454,244 Net change in unrealized appreciation on investments 2,820,939 Change in Net Assets Resulting from Operations 7,056,668 DISTRIBUTIONS TO CLASS A SHAREHOLDERS Distributions from net realized gain on investments (340,332 ) DISTRIBUTIONS TO CLASS C SHAREHOLDERS Distributions from net realized gain on investments (9 ) Total Distributions (340,341 ) CAPITAL SHARE TRANSACTIONS Proceeds from shareholder purchases 49,044,917 Proceeds from in-kind transfers 29,154,377 Dividend reinvestments 340,341 Payments for redemptions (3,353,359 ) Change in Net Assets from Capital Share Transactions 75,186,276 Change in Net Assets $ 81,902,603 Net Assets, Beginning of Period $ 499,979 Net Assets, End of Period $ 82,402,582 Undistributed Net Investment Loss $ — (1) Reflects operations for the period from August 7, 2006 (commencement of operations) to June 30, 2007. The accompanying Notes to Financial Statements arean integralpart of these statements. 12 Keystone Mutual Funds Financial Highlights Keystone Large Cap Growth Fund — Class A For the Period Ended Jun e 30,2007(1) Net Asset Value, Beginning of Period $ 25.00 Net investment loss(2) (0.14 ) Net realized and unrealized gain on investments 5.66 Total from Investment Operations 5.52 Distributions from net realized gain (0.22 ) Total Distributions (0.22 ) Net Asset Value, End of Period $ 30.30 Total return(3) 22.16 % SUPPLEMENTAL DATA AND RATIOS Net assets, end of period $ 82,240,151 Ratio of expenses to average net assets: Before expense waivers and reimbursements(4) 2.32 % After expense waivers and reimbursements(4) 1.50 % Ratio of net investment loss to average net assets: Before expense waivers and reimbursements(4) (1.37 )% After expense waivers and reimbursements(4) (0.55 )% Portfolio turnoverrate(3)(5) 157 % (1) Reflects operations for the period from August 7, 2006 (commencement of operations) toJune 30, 2007. (2) Calculated using averageshares outstanding method. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Funds as a whole without distinguishing between the classes of shares issued. The accompanying Notes to Financial Statements arean integralpart of these statements. 13 Keystone Mutual Funds Financial Highlights Keystone Large Cap Growth Fund — Class C For the Period Ended June 30 , 200 7(1) Net Asset Value, Beginning of Period $ 25.00 Net investment loss(2) (0.35 ) Net realized and unrealized gain on investments 5.69 Total from Investment Operations 5.34 Distributions from net realized gain (0.22 ) Total Distributions (0.22 ) Net Asset Value, End of Period $ 30.12 Total return(3) 21.44 % SUPPLEMENTAL DATA AND RATIOS Net assets, end of period $ 162,431 Ratio of expenses to average net assets: Before expense waivers and reimbursements(4) 3.02 % After expense waivers and reimbursements(4) 2.20 % Ratio of net investment loss to average net assets: Before expense waivers and reimbursements(4) (2.07 )% After expense waivers and reimbursements(4) (1.25 )% Portfolio turnoverrate(3)(5) 517 % (1) Reflects operations for the period from August ,7 2006 (commencement of operations) to June 30, 2007. (2) Calculated using average shares out standing method. (3) Not annualized. (4) Annualized. (5) Portfolio turnoveris calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying Notes to Financial Statements are an integralpart of these statements. 14 Notes to Financial Statements JUNE 30, 2007 1. ORGANIZATION The Keystone Large Cap Growth Fund (the Fund) is a Delaware trust registered under the Investment Company Act of 1940 (as amended) as an open-end management investment company.The Fund is a series of Keystone Mutual Funds and has unlimited authorized shares of beneficial interest.The investment objective for the Fund is long-term growth of capital. The Fund offers two classes of shares, Class A and Class C. Class A shares are subject to a 4.25% front-end sale s charge. Class C shares have no sales charge, but are subject to a 1% contingent deferred sales charge if redeemed within one year. ClassC shares do not convert to Class A shares of the Fund. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements.These policies are in conformity with U.S. generally accepted accounting principles (i.e., GAAP). a) Investment Valuation Securities listed on the NASDAQ National Market are valued at the NASDAQ Official Closing Price (“NOCP”). Other securities traded on a national securities exchange are valued at the last sales price on the exchange where primarily traded. Exchange-traded securities for which there were no transactions that day are valued at the latest bid prices. Securities traded on only over-the-counter markets other than NASDAQ are valued at the latest bid prices. Debt securities (other than short-term obligations) are valued at prices furnished by a pricing service, subject to review by the Fund’s Adviser. Short-term obligations (maturing within 60 days) are valued on an amortized cost basis, which approximates market value. Securities for which quotations are not readily available and other assets are valued at a fair value as determined in good faith by the Adviser under the supervision of the Board ofTrustees (the “Board”). Securities not currently traded or those for which the NOCP, last sales price or bid price, as the case may be, is deemed unreliable are valued at fair value as determined in good faith under procedures approved by the Board. If an event occurs that will affect the value of the Fund’s portfolio securities before the NAV has been calculated, the security will generally be priced using a fair value procedure.The Board has adopted specific procedures for valuing portfolio securities and delegated the responsibility of fair value determinations to aValuation Committee. Some of the factors that may be considered by the Valuation Committee in determining fair value are fundamental analytical data relatingto theinvestment; the nature and duration of any restriction on the disposition; trading in similar securities of the same issuer or comparable companies; information from broker-dealers; and an evaluation of theforces that influence the market in which the securities are purchased or sold. For the period ended June 30, 2007, the Fund had no fair valued securities. 15 b) Federal Income Taxes The Fund’s policy is to comply with the requirements of the Internal Revenue Code applicable toregulated investment companies and to distribute all of its taxable income to shareholders.Therefore, no income tax provisioins required. Also, in order to avoid the payment of any federal excise taxes, the Fund will distribute substantially allof its net Investment income and net realized gains on the calendar year basis. The differences between book-basis and tax-basis unrealized appreciation (depreciation) are primarily dueto thetax deferral of losses on wash sales. The following informatioins provided on a tax basis: Cost of investments $ 80,483,567 Gross unrealized appreciation $ 4,432,094 Gross unrealized depreciation (1,618,017) Net unrealized appreciation (depreciation) $ 2,814,077 Undistributed ordinary income $ 3,902,229 Undistributed long-term capital gains — Total distributable earnings $ 3,902,229 Other accumulated gains (losses) $ — Total accumulated earnings (losses) $ 6,716,306 c) Distributions to Shareholders The Fund declares and distributes dividends from its net Investment income on a quarterly basis and declares and distributes any net capital gain realized by the Fund at least on an annual basis. Distributions from net realized gains for book purposes may include short-term capital gains. All short- term capital gains are included in ordinary income for tax purposes. Distributions to share holders are recorded on the ex-dividend date.The Fund may also pay a special distribution at the end of the calendar year to comply with federal tax requirements.These distributions are paid in additional Fund shares unless the shareholder elects in writing to receive distributions in cash. The character of distributions made during the period from net Investment income or net realized gains may differ from its ultimate characterization for federal income tax purposes. In addition, due to the timing of dividend distributions, the fiscal period in which the amounts are distributed may differ from the period that income or realized gains (losses) were recorded by the Fund.The tax character of distributions paid during the period ended June 30, 2007, was: 16 Ordinary Long-term Income* Capital Gains Keystone Large Cap Growth Fund $340,341 $— *Amount includes net Investment income and short-term capital gains. d) Expenses The Fund is charged for those expenses that are directly attributable to it, such as investment advisory and custody fees. Expense s that are not directly attributable to any class of shares of the Fund are allocated between Class A and C on the basis of each class’ relative assets. Fees paid under the Fund’s shareholder servicing plan (the “Plan”) are borne by the specific class of shares of the Fund to which the Plan applies. e) Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reported period.
